NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
  for the FederaI Circuit
AVELARDO GARCIA,
Claimant-Appellant,
v.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFA1RS, -
Respondent-Appellee.
2011-7023 `
Appeal from the United States C0urt of Appea1s for
Veterans Claims in case no. 10-1449, Judge Kenneth B.
Kran1er.
ON MOTION
Before RADER, Chief Judge, NEwMAN and BRYsoN, Circuit
Judges.
PER CURIAM.
ORDER
Ave1ardo Garcia moves for reconsideration of the
court's order dismissing his appeal as untimely filed
Upon consideration thereof

GARc1A v. 1:)vA
IT ls 0RDERED THAT:
The motion is denied
AUB 24 2011
Date
cc: Ave1ardo Garcia
C1z_-india Burke, Esq.
s20
2
FoR THE CoURT
/sf J an Horba1_\[
J an Horba1y
C1erk
FlLED
s.s. comer or APPEALs FoR
'rHE.EE0ERAL macon
AUG 24 2011
JAN HORBALY
` CLERK